Citation Nr: 0417982	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1959.  Additionally, the evidence shows that he subsequently 
served in the United States Marine Corps (USMC) Reserves, to 
include a period of active duty for training (ACDUTRA) from 
June 8, 1974, to June 23, 1974.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the veteran's 
claim of entitlement to service connection for a right ankle 
disorder as not well-grounded.  The veteran perfected a 
timely appeal to that decision.  On February 9, 2000, the 
veteran appeared and offered testimony at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing is of record. 

In September 2000, the Board remanded the case to the RO for 
further development.  By a rating action of February 2002, 
the RO denied the veteran's claim of entitlement to service 
connection for a right ankle disorder on a de novo basis.  A 
supplemental statement of the case (SSOC) was issued in 
February 2002.  

The case came back to the Board in May 2002.  At that time, 
the Board determined that further development was required to 
properly evaluate the veteran's claim of service connection 
for a right ankle disorder.  In June 2002, the Board 
undertook additional development with regard to that issue 
pursuant to 38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in August 2003, the Board 
remanded the case to the RO and an SSOC was issued in 
November 2003.  

In a February 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left ankle disorder.  The veteran did not file a timely 
notice of disagreement regarding this denial.  See 38 C.F.R. 
§ 20.200.  In a statement dated in November 2003, the veteran 
requested that the claim for service connection for a left 
ankle disorder be reopened.  This issue is referred to the RO 
for appropriate action.  

Unfortunately, for reasons explained below, this case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


REMAND

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim for service connection for a right 
ankle disorder.  In addition, while an SSOC issued in 
November 2003 apprised the veteran of the provisions of 38 
U.S.C.A. § 5103A (West 2002), VA has not informed the veteran 
of the specific information and evidence needed to support 
his specific claim and the development responsibilities and 
activities of the VA and the veteran.  As such, it does not 
appear that the veteran has received the notice he is due 
under 38 U.S.C.A. § 5103(a).  See Quartuccio, supra.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

Examination by the VA for disability evaluation purposes in 
July 1998 resulted in diagnoses of degenerative joint disease 
of the right ankle and of the left ankle.  In a statement 
dated in April 2004, the veteran's representative asserted 
that "the true claim under consideration" should be whether 
the veteran's right ankle disability is secondary to his left 
ankle disability.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  Although 
the veteran underwent VA examination in July 1998, no opinion 
was offered as to the date of onset or etiology for the ankle 
disability.  Therefore, additional development is required 
prior to appellate review. 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The veteran should be again scheduled 
for an examination by an appropriate 
specialist to obtain an opinion as to 
whether any current ankle disorder began 
during the veteran's military service or 
is related to such service.  The examiner 
should elicit a detailed history from the 
veteran concerning the left ankle injury 
he sustained while on annual training in 
June 1974, the symptoms he experienced 
during service, and the continuing 
symptoms he has had since June 1974, 
including problems with his right ankle.  
The examiner should provide an opinion as 
to whether any present ankle disorder 
began during the veteran's military 
service or is related to an injury or 
disease incurred in service, and whether 
any right ankle disability is secondary 
to a left ankle disability.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

3.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


